Title: To Thomas Jefferson from Pierpont Edwards, 30 April 1791
From: Edwards, Pierpont
To: Jefferson, Thomas


New Haven, 30 Apr. 1791. Encloses first code of laws enacted in Connecticut, published 1672. There are no laws extant of earlier date, perhaps because the charter obtained by Gov. Winthrop from Charles II in 1662, incorporating and uniting colonies of Hartford and New Haven which until then had been distinct and totally independent of each other, was procured without permission of New Haven, which for several years refused to act under the charter. The dispute was settled about 1672, and it is said this code was enacted immediately thereafter.—He also encloses revised code of 1702 and all laws from then to 1744. The laws from 1672 to 1702 not reenacted in revision of that year, and those between 1744 and 1750 are needed to complete TJ’s collection. He does not despair of being able to procure them. He encloses, as requested, his bill of expenditures.
